Citation Nr: 1810866	
Decision Date: 02/20/18    Archive Date: 03/01/18

DOCKET NO.  13-16 642	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

D. Ware, Associate Counsel







INTRODUCTION

The Veteran had active naval service from December 1968 to August 1994.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia. 

In June 2017, the Board remanded the case for additional development, which has been completed.  The matter has since been returned to the Board for further appellate review.


FINDING OF FACT

The Veteran's obstructive sleep apnea had its onset during active service.


CONCLUSION OF LAW

Sleep apnea was incurred in active service.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran has asserted that his sleep apnea is related to his active service.  Specifically, the Veteran has reported that he first experienced symptoms of heavy snoring, daytime tiredness, and waking from sleep because he was not breathing while he was in active service.

Service treatment records are silent for any in-service complaints of, treatment for, or diagnosis of a sleep disorder.  However, the Veteran has reported that he first experienced the symptoms that eventually led to his diagnosis of sleep apnea while he was in active service and that those symptoms have continued since service.  Heuer v. Brown, 7 Vet. App. 379 (1995); Falzone v. Brown, 8 Vet. App. 398 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  Moreover, the Board finds the Veteran to be credible in that respect. 

Also of record are statements from the Veteran's souse.  In those statements, the Veteran's spouse reported that the Veteran was regularly observed to exhibit symptoms of sleep apnea while in active service.  Specifically, he was noted to snore excessively, exhibit daytime sleepiness, and to regularly stop breathing while sleeping.  The Board notes that lay testimony is competent to establish the presence of observable symptomatology.  Layno v. Brown, 6 Vet. App. 465 (1994).  The Board finds that the Veteran's spouse is competent to report that she witnessed the Veteran experience symptoms of sleep apnea.  Moreover, the Board finds the lay statements of record to be credible.

Post-service, the Veteran underwent a private sleep study in April 2007.  A polysomnogram revealed moderate sleep apnea, accompanied by snoring and hypoxemia.  

In November 2010, the Veteran's treating physician reviewed the Veteran's STRs and discovered that the Veteran's in-service weight and neck size were similar to his weight at the time he was diagnosed with sleep apnea in April 2007.  He found no apparent symptoms or signs that pointed to in-service sleep apnea.  However, he stated that it was possible that the Veteran may have sleep apnea that was never diagnosed. 

In a January 2011 statement, the Veteran's private primary care physician indicated that the Veteran was treated for depression and PTSD related to the death of his child; and since that time, the Veteran had a sleep disorder.  He opined that it was possible, although not explored at that time, that an element of his sleep disorder was sleep apnea.

In April 2013, the Veteran was afforded a VA examination.  The examiner opined that the Veteran's sleep apnea was less likely than not incurred in or caused by service.  He stated that there was no medical documentation or objective findings of any signs or symptoms consistent with sleep apnea during the Veteran's active service.  With regard to snoring, he found that the majority of snoring individuals did not have sleep apnea.

In July 2017, an addendum medical opinion was obtained.  At that time, the examiner reiterated his April 2013 opinion that the Veteran's sleep apnea was not related to his active service.  However, the examiner also opined that the Veteran's sleep apnea was less likely than not proximately due to, the result of, or aggravated by his service-connected PTSD.  In this regard, the examiner noted that while PTSD may result in sleep disturbances, sleep apnea was considered to be related to anatomical/structural disorders or some non-structural disorders, not including PTSD. 

The Board finds the April 2013 and July 2017 VA medical opinions inadequate for adjudication purposes.  In this regard, in the April 2013 opinion, the examiner relied heavily on the fact that there were no documented symptoms of sleep apnea while the Veteran was in active service to support the negative opinion provided.  The examiner failed to consider the Veteran's competent and credible statements regarding his symptoms in service.  The examiner also failed to consider the competent and credible statements regarding the Veteran's in-service symptoms of sleep apnea that were provided by the Veteran's spouse.  In the July 2017 opinion, the examiner did not provide a sufficient rationale as to why the Veteran's sleep apnea was not aggravated by his PTSD. As the opinions are inadequate, they cannot serve as the basis of a denial of entitlement to service connection.   

In a July 2017 statement, the Veteran's private physician, who specialized in sleep medicine, opined that it was as likely as not that the Veteran had sleep apnea during service.  He cited the Veteran's history of snoring, restless sleep, and at least one or two studies that had revealed sleep apnea.  He added that sleep apnea was associated with PTSD and that PTSD may lead to reduced CPAP adherence.

In sum, the Veteran has competently and credibly reported experiences symptoms associated with a later diagnosis of sleep apnea while he was in active service.  The Veteran's spouse has corroborated his statements.  The Veteran was diagnosed with sleep apnea by sleep study in 2007.  The Veteran's private medical treatment providers have indicated that the Veteran's sleep apnea may have had its onset during active service.  The VA medical opinions are not adequate and as such, are not probative evidence against the claim.  

Therefore, the Board finds that the evidence for and against the claim of entitlement to service connection for sleep apnea is at least in equipoise.  Therefore, reasonable doubt must be resolved in favor of the Veteran and entitlement to service connection for sleep apnea is warranted.  38 U.S.C. § 5107(b) (2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for sleep apnea is granted.




____________________________________________
Kristin Haddock
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


